Order entered July 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01641-CV

                               GARY M. KORNMAN, Appellant

                                                V.

                               DENNIS S. FAULKNER, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-08489

                                            ORDER
       Before the Court is appellant’s July 18, 2013 opposed emergency motion to extend

briefing deadline for appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s

reply brief shall be filed on or before July 25, 2013. No further extensions will be granted absent

extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE